 Case 2:19-cv-12146-MAG-DRG ECF No. 1 filed 07/23/19           PageID.1   Page 1 of 8




                       UNITED STATE DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MICHIGAN    LABORERS’    PENSION
 FUND, TRUSTEES OF; MICHIGAN
 LABORERS’ HEALTH CARE FUND,
 TRUSTEES OF; MICHIGAN LABORERS’
 VACATION FUND, TRUSTEES OF;                        Case No.
 MICHIGAN LABORERS’ TRAINING &
 APPRENTICESHIP FUND, TRUSTEES                      Hon.
 OF; MICHIGAN LABORERS’ ANNUITY
 FUND, TRUSTEES OF; MICHIGAN
 LABORERS’     AND    EMPLOYERS’
 COOPERATION    AND    EDUCATION
 TRUST    FUND,    TRUSTEES    OF;
 MICHIGAN    LABORERS’   DISTRICT
 COUNCIL    OF   THE   LABORERS’
 INTERNATIONAL UNION OF NORTH
 AMERICA, AFL-CIO,

                         Plaintiffs,

 v.

 ENVIORONMENTAL SPECIALTY
 SERVICES, INC., a Michigan corporation,

                          Defendant.


                                  COMPLAINT
Plaintiffs state for their Complaint against Defendant:

1.    This is an action brought by trustees and fiduciaries of jointly administered,

multi-employer benefit funds under Sections 502 and 515 of the Employee

Retirement Income Security Act (ERISA), 29 U.S.C. §§1132 and 1145, and Section

                                          1
 Case 2:19-cv-12146-MAG-DRG ECF No. 1 filed 07/23/19         PageID.2     Page 2 of 8




301(a) of the Labor Management Relations Act (LMRA), 29 U.S.C. §185(a), to,

inter alia, collect delinquent benefit contributions, interest and assessments against

Defendant, and for Defendant to produce financial records for an audit.

                                    Jurisdiction

2.    Federal subject matter jurisdiction is based upon Section 301(a) of the LMRA,

29 U.S.C. §185(a), and Sections 502 and 515 of ERISA, 29 U.S.C. §§1132 and 1145.

                                       Parties

3.    The Michigan Laborers’ Health Care Fund, Michigan Laborers’ Pension

Fund, Michigan Laborers’ Vacation Fund, Michigan Laborers’ Training &

Apprenticeship Fund, Michigan Laborers’ Annuity Fund, and Michigan Laborers’

and Employers’ Cooperation and Education Trust Fund (collectively “Funds”) are

jointly administered, multi-employer benefit funds.

4.    Plaintiff Michigan Laborers’ District Council of the Laborers’ International

Union of North America, AFL-CIO (“MLDC”) is a labor organization that enters

into collective bargaining Agreements (“CBAs”) with employers, including CBAs

that require employers to remit benefit contributions to the Funds.

5.    Defendant Environmental Specialty Services, Inc. (ESS) does business in the

construction industry and its principal place of business is located at 300 East Seven

Mile Road, Detroit, Michigan 48203 in Wayne County, Michigan. Defendant is an




                                          2
 Case 2:19-cv-12146-MAG-DRG ECF No. 1 filed 07/23/19       PageID.3    Page 3 of 8




employer as defined by Section 301(a) of the LMRA, 29 U.S.C. §185(a), and Section

3(g) of ERISA, 29 U.S.C. §1002(5).

          ERISA Fringe Benefit Contributions And Other Obligations

6.    Defendant is bound by CBAs with MLDC and the Abatement Workers

Regional Local 207 (Local 207) for the period January 2012 to present, which

requires contributions to the Funds. (Exhibit 1, Collective Bargaining Agreements;

Exhibit 2, Trust Agreements and Amendments).

7.    Under the terms of the CBAs and related Trust Agreements and Amendments,

Defendant is required to remit to the Funds contributions for all hours of covered

work performed by their employees. Consistent with the CBAs and related Trust

Agreements, monthly reports must be filed and monthly fringe benefit contributions

must be remitted no later than the fifteenth day of each month for the previous

month’s covered work.

8.    The CBAs and related Trust Agreements and Amendments also require

Defendant to pay interest and assessments on contributions which are unpaid or

remitted after their due date.

9.    Defendant must also promptly furnish to the Plaintiffs all records concerning

the classifications of its employees, including employee names and social security

numbers, amount of wages paid and hours worked, location of work and any other

payroll records and information which may be required in connection with the


                                        3
 Case 2:19-cv-12146-MAG-DRG ECF No. 1 filed 07/23/19         PageID.4    Page 4 of 8




administration of the Funds to ensure that the appropriate contributions have been

collected and recorded. (Exhibit 3, Laborers’ Collection Policy) Plaintiffs may

examine the payroll records and books of Defendant whenever such examination is

necessary to properly administer the Funds. Id.

                         Breach of ERISA and the CBA

10.   From January 2012 to present, Defendant employed persons who performed

work covered by the CBAs.

11.   As a result of work performed by these bargaining unit employees, Defendant

became indebted for the payment of contributions pursuant to the terms of the CBAs.

12.   From January 2012 to present, Defendant failed to remit proper contributions

to the Funds and failed to file proper monthly reports.

13.   Plaintiffs sought to conduct a payroll audit of work performed for the period

of January 2012 to present. (Exhibit 4, Letters to ESS regarding audit). But, such

records were not provided. Defendant’s total indebtedness to Plaintiffs for benefit

contributions and other amounts (including interest and audit assessments) is

unknown and cannot be ascertained until the Defendant submits all necessary books

and records for inspection and audit, which they have refused to do, despite the

Funds’ demand.

COUNT I—FAILURE TO SUBMIT RECORDS AND TO MAKE BENEFIT
        CONTRIBUTIONS AS A VIOLATION OF ERISA
14.   Plaintiffs incorporate the allegations of the preceding paragraphs by reference.

                                          4
 Case 2:19-cv-12146-MAG-DRG ECF No. 1 filed 07/23/19         PageID.5     Page 5 of 8




15.   Section 515 of ERISA provides:
             Every employer who is obligated to make contributions to
             a multi-employer plan under the terms of the plan or under
             the terms of a collectively bargained agreement shall, to
             the extent not inconsistent with law, make such
             contributions in accordance with the terms and conditions
             of such plan or such agreement.
16.   Section 502 of ERISA provides a federal forum for enforcement of the various

duties imposed by ERISA. A suit may be brought to enjoin any act which violates

ERISA and to obtain other appropriate legal and equitable relief to redress violations

of ERISA and enforce the terms of the plan.

17.   Defendant’s failure to make contractually obligated monthly reports and

fringe benefit contributions to the Funds violates ERISA.

18.   Plaintiffs are entitled to all remedies under ERISA, including the payment of

unpaid contributions, interest, “double interest” or liquidated damages, attorney’s

fees and costs, and injunctive relief. 29 U.S.C. §1132.

      WHEREFORE, Plaintiffs request a Judgment against the Defendant as

follows:

      A.     Adjudicating that the Defendant is bound to the CBA with MLDC and

Local 207 and pursuant to the CBAs and applicable law, must pay benefit

contributions to Plaintiffs for covered work;

      B.     Ordering Defendant to honor all of the CBAs’ fringe benefit

obligations, including making proper and timely monthly remittances and monthly

                                          5
 Case 2:19-cv-12146-MAG-DRG ECF No. 1 filed 07/23/19         PageID.6    Page 6 of 8




reports consistent with the terms of the CBAs and related Trust Agreements and

Amendments;

      C.     Ordering Defendant to produce all records needed for a complete audit

for the period January 2012 to present, so Plaintiffs can determine the total

delinquency owed by the Defendant;

      D.     Awarding Plaintiffs amounts owed for work performed by Defendant

from January 2012 to present, together with attorney’s fees and costs;

      E.     Awarding Plaintiffs all amounts shown to be due by such audit,

including benefit contributions, interest, late payment assessments/double interest,

audit assessments and audit costs, together with additional attorney’s fees and costs,

pursuant to 29 U.S.C.§1132(g)(2) and Plaintiffs’ plan documents; and

      F.     Granting Plaintiffs all legal and equitable relief (including injunctive

and equitable relief) to which they are entitled.

COUNT II—FAILURE TO SUBMIT TO AN AUDIT AND MAKE BENEFIT
 CONTRIBUTIONS AND REPORTS IN VIOLATION OF THE CBA AND
                  TRUST AGREEMENTS
19.   Plaintiffs incorporate the allegations of the preceding paragraphs by reference.

20.   Section 301(a) of the LMRA, 29 U.S.C. §185(a), provides a federal forum to

enforce labor contracts, including the contractual promise to pay contributions.

Plaintiff Trustees and the Funds are third-party beneficiaries of the CBAs and/or

other written agreements.

                                           6
 Case 2:19-cv-12146-MAG-DRG ECF No. 1 filed 07/23/19        PageID.7     Page 7 of 8




21.   Defendant breached the CBAs, Trust Agreements and Amendments

incorporated into the CBAs by failing to submit to an audit, file proper monthly

reports and pay contributions and other amounts to the Funds.

22.   Under the CBAs and Trust Agreements and Amendments and other written

Agreements, Plaintiffs are entitled to the records needed for an audit and to unpaid

contributions, interest, audit assessments, late payment assessments and attorney’s

fees and costs owed under the CBAs.

      WHEREFORE, Plaintiffs request a Judgment against Defendant for:

      A.    Adjudicating that the Defendant is bound to the CBAs with Local 207

and pursuant to the CBAs and applicable law, must pay benefit contributions to

Plaintiffs for covered work;

      B.    Ordering Defendant to honor all of the CBAs’ fringe benefit

obligations, including making proper and timely monthly remittances and monthly

reports consistent with the terms of the CBAs and related Trust Agreements and

Amendments;

      C.    Ordering Defendant to produce all records needed for a complete audit

for the period January 2012 to present, so Plaintiffs can determine the total

delinquency owed by the Defendant;

      D.    Awarding Plaintiffs amounts owed for work performed by Defendant

from January 2012 to present, together with attorney’s fees and costs;


                                         7
 Case 2:19-cv-12146-MAG-DRG ECF No. 1 filed 07/23/19          PageID.8   Page 8 of 8




      E.     Awarding Plaintiffs all amounts shown to be due by such audit,

including benefit contributions, interest, late payment assessments/double interest,

audit assessments and audit costs, together with additional attorney’s fees and costs,

pursuant to 29 U.S.C.§1132(g)(2) and Plaintiffs’ plan documents; and

      F.     Granting Plaintiffs all legal and equitable relief (including injunctive

and equitable relief) to which they are entitled.

                                        /s/ Lauren E. Crummel
                                        Christopher P. Legghio (P27378)
                                        Lauren E. Crummel (P73333)
                                        Megan B. Boelstler (P79125)
                                        Legghio & Israel, P.C.
                                        306 South Washington Avenue, Suite 600
                                        Royal Oak, MI 48067-3837
                                        248.398.5900
                                        cpl@legghioisrael.com
                                        crummel@legghioisrael.com
                                        mbb@legghioisrael.com

                                        Attorneys for Plaintiffs
July 23, 2019




                                           8
